Froessel, J.
(dissenting). I concur with Judge Desmond for affirmance. In Matter of General Silk Importing Co. (Gerseta Corp.) (234 N. Y. 513) decided in 1922, the crucial provision read: “ Sales are governed by Raw Silk Rules adopted by the Silk Association of America.” (Emphasis supplied.) In Matter of Level Export Corp. (Wolz, Aiken & Co.) (305 N. Y. *29482) where the “ Salesnote ” was made “ subject to the provisions of Standard Cotton Textile Salesnote ”, we pointed out (p. 88) that the court in the Gerseta case “ indicated that the parties had not clearly expressed an intention that the raw silk rules should apply to anything more than to the completion of sales under the agreement ” (emphasis supplied). Here, the reference is not to “ sales ” but to “ This contract ”, a far broader term, which in my opinion brings it within the holding of the Level case.
Lewis, Ch. J., Conway and Fuld, JJ., concur with Van Voorhis, J.; Desmond, J., dissents and votes for affirmance in an opinion in which Dye, J., concurs; Froessel, J., dissents and votes for affirmance in a separate memorandum.
Orders reversed, etc. [See 307 N. Y. 689.]